Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160241                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160241
                                                                    COA: 348547
                                                                    Oakland CC: 2009-228907-FC
  CARLOS ALBERTO SOLER-NORONA,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 24, 2019 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals. Because
  defendant’s motion to waive fees met the requirements of MCL 600.321(4) and MCR
  7.219(G), we DIRECT the Court of Appeals to accept defendant’s motion to waive fees;
  to treat defendant’s delayed application for leave to appeal as having been filed with that
  motion; and to decide whether to grant, deny, or order other relief, in accordance with
  MCR 7.205(E)(2).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2020
           t0616
                                                                               Clerk